DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
As previously set forth: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
As previously set forth: Applicant’s election without traverse of Group I, silica, silane, polyethyleneimine, NH, the glycidol stabilizing group and calcium ion in the reply filed on 4/6/21 is acknowledged.
Since calcium ion was previously elected and such is a chaotropic ion, the claims drawn to such are examined below.  The claims drawn to other ions are withdrawn.
Claims 6-7, 19-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/22/18.

Priority
As previously set forth: The claims have priority of the provisional application dated 7/13/15.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/27/21, 4/28/21 have been considered by the examiner.  The references lined through in the IDS dated 6/19/19 were not found in the instant application, nor the parent application.

Response to Arguments
Applicant argues Mahoney does not disclose the use of a kosmotropic or chaotropic ion and Brannon, Wu, Bromberg and Weaver do not make up for such.  
The Examiner disagrees.  As evidenced below, the elected calcium ion, and, calcium chloride, are known to be chaotropic ions.  Applicant elected calcium as the ion in the original species election.  Since the rejection below meets the calcium ion requirements, the chaotropic requirements are also met.  Arguments herein are thusly not found persuasive.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5, 8-11, 14-18, 24, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahoney (US 2014/0060832) in view of Brannon (US 2013/0341030) and Wu (US 2013/0244914) as evidenced by Matsuno (US 2016/0304934) and Bressner (US 2016/0215030).
Elements of this rejection are as previously set forth.  The use of calcium chloride is as below.  Such would be a salt in solution having free calcium ions.  As evidenced by 

Mahoney discloses self suspending proppant fracturing compositions (title) that comprise proppants having a hydrogel coating thereon (abstract).  The proppant may be sand [0012], which is a type of silica.  The hydrogel coating may be chemically grafted (e.g. covalently bound) [0079] wherein the surface of the particle may be functionalized with epoxysilanes [0080] and the functionlized epoxysilane particle may then be reacted with a polymer such as polyethyleneimine [0081].  Such would form the claimed linker, e.g. the anchoring group would be the covalently bound silane portion of the epoxysilane (bound to the silica particle), the spacer would be the polyethyleneimine having terminal NH groups and grafted onto the epoxy portion of the epoxy silane.  The particle further has an anticaking agent on the outer layer of the coating [0091], such can be a crosslinking species such as an epoxy crosslinker [0091].  The epoxy crosslinker would bind with the terminal NH groups to stabilize the hydrogel.  The proppant is placed in a subterranean formation to stimulate hydrocarbon flow via fracturing [0003], meeting the placing requirements of the claim.
Mahoney includes elements as set forth above.  Mahoney discloses that the fracturing fluids maybe slickwater, linear or crosslinked gel fluids [0004] and such all use water based additives and thus imply the use of water based fluids [0005-0007].  Mahoney does not specify the type of water used or the use of a brine containing a calcium ion.  Brannon discloses hydraulic fracturing compositions (abstract) comprising proppants [0078], thus overlapping the use/method/composition of Mahoney.  Brannon discloses that the base fluid may be water, salt brine and slickwater, thus at least overlapping the slickwater of Mahoney.  Brannon discloses that brines include the use of calcium chloride and the amount of such may vary from about 0-60 wt% [0081].  Brannon thusly teaches calcium chloride brines to be suitable for the intended use of hydraulic fracturing.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in Mahoney the use of calcium chloride brines comprising about 0-60wt% of the calcium chloride, as taught by Brannon, since it is recognized in the art as being suitable for the intended use of hydraulic fracturing fluids.
Mahoney includes elements as set forth above.  Mahoney discloses the use of proppants having a size range from 4-100 mesh, which converts to 140-4039 microns.  Mahoney does not disclose the use of nanosized proppants.
Wu discloses proppant particles and methods of making (title, abstract).  The proppants are used for the same purpose as Mahoney, e.g. to prop open fractures in subterranean formations [0010].  Wu discloses that proppants may be of any size, and that size may range from 1 nm to 1 cm [0086].  This range overlaps that taught by Mahoney.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Mahoney the use of a proppant size of from 1 nm to 1 cm, as taught by Wu, since this range is a known, finite number of identified, predictable solutions and/or a simple substitution of a known element for another known element to obtain a predictable result.  See MPEP 2143B, E.
Elements above meet the requirements of claims 1-3.  Since the particle requirements are met the properties of claim 4 are deemed to be embraced by the reference.  Elements above further meet the requirements of claim 5, 8, 9-11, 13 (the epoxy crosslinking agent such as PEG diglycidy ether [0103] would result in a –OH group), and 14-16 (since the composition is made above ground and pumped downwell).  Regarding claims 17 and 18, Brannon includes elements as set forth above and discloses that a range of about 0-60 wt% calcium chloride may be used.  It would be prima facie obvious to one of ordinary skill in the art to first determine the salt concentration prior to adding more salt, in order to obtain the desired end salt concentration.  E.G. one would add more salt or dilute with more water, depending on the determined amount.  Such being obvious to try and having a reasonable expectation of success.  The amount of salt added being a result effective variable and thus rendering obvious the at least 10% requirements of claim 18.  Thus, claims 17-18 are met.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahoney in view of Brannon and Wu, as evidenced by ‘934 and ‘030, in further view of Bromberg (US 2012/0135080) and Weaver (US 2011/0030949).
Elements of this rejection are as previously set forth, reiterated below in italics and amended to include ‘934 and ‘030.

Mahoney, Wu, Brannon, ‘934 and ‘030 include elements as set forth above.  Mahoney discloses wherein the surface modification may be formed by first reacting an epoxysilane onto the surface and then reacting a polymer such as PEI thereon, however the specific epoxysilane is not disclosed.  Mahoney does not disclose the use of trimethoxypropylsilane modified with PEI as the surface functionalization.
Bromberg discloses the surface modification of magnetic particles with 3-glycidoxypropyltrimethoxysilane followed by reaction with polyethyleneimine (Fig 1).  Bromberg thusly teaches this as a known surface modification for particulates.
Weaver discloses proppants coated with a coupling agent such as 3-glycidoxypropyltrimethoxysilane [0027] wherein the particulate may be sand [0054].  Weaver is thusly evidence that 3-glycidoxypropyltrimethoxysilane is capable of reacting with the proppant particle formed of sand (silica).
The teachings of Bromberg and Weaver thusly show a known reaction mechanism (3-glycidoxypropyltrimethoxysilane with PEI) for use for modifying particles, wherein since 3-glycidoxypropyltrimethoxysilane can be used to modify sand, one has a reasonable expectation of success that the above mechanism can be used in Mahoney to functionalize the proppant particles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Mahoney, Wu and Brannon, the use of 3-glycidoxypropyltrimethoxysilane followed by PEI as the reaction mechanism to functionalize the proppant, as taught by Bromberg and Weaver, since this is a known suitable method for functionalizing the a particle with an epoxysilane and PEI.  Though such is not the claimed trimethoxysilylpropyl modified PEI reactant, the claim is a product by process limitation, e.g. “is obtain by” is a product by process limitation within the method claim.  The same end product is produced whether the reaction occurs as taught in Bromberg, or if the PEI-methoxysilane is used.  As such the reactants used to make the particle is not pertinent unless Applicant shows a distinct product is produced.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18, 23-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10344202. 
Elements of this rejection are as previously set forth, reiterated below in italics.  Claims 23-24 are added.  ‘202 discloses the use of a calcium ion in claim 14, such meets the chaotropic requirements of claims 1, 23, 24.

Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘202 meets the requirements of instant claims 1 and 13, claims 2-4 of ’202, respectively, meet the requirements of instant claims 2-4, claims 6-15 of ‘202, respectively, meet the requirements of instant claims 5-15, claim 5 of ‘202 meets the requirements of instant claim 16, claims 16-17 of ‘202, respectively, meet the requirements of instant claims 17-18 in an anticipatory manner.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  If the double patenting rejection were overcome, claim 13 would be allowable.  The functional groups now required by the claim are not suggested or disclosed by the prior art.  Such is commensurate with the allowable subject matter of the parent application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA BLAND whose telephone number is (571)272-2451.  The examiner can normally be reached on Mon - Fri 9:00 am -3:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA BLAND/           Primary Examiner, Art Unit 1768